Case 1:18-cv-23125-RNS Document 328 Entered on FLSD Docket 03/06/2020 Page 1 of 23



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 1:18-CV-23125-RNS

    STATE FARM MUTUAL AUTOMOBILE
    INSURANCE COMPANY and STATE FARM
    FIRE and CASUALTY COMPANY,

    Plaintiffs,

                   v.

    HEALTH AND WELLNESS SERVICES, INC.,
    BEATRIZ MUSE, LAZARO MUSE, HUGO
    GOLDSTRAJ, MANUEL FRANCO, MEDICAL
    WELLNESS SERVICES, INC., NOEL SANTOS,
    ANGEL CARRASCO, PAIN RELIEF CLINIC OF
    HOMESTEAD, CORP., JESUS LORITES, AND
    JOSE GOMEZ-CORTES,

    Defendants.
                                                          /

                        PLAINTIFFS’ AMENDED MOTION IN LIMINE AND
                           INCORPORATED MEMORANDUM OF LAW

           Plaintiffs, State Farm Mutual Automobile Insurance Company and State Farm Fire and
   Casualty Company (collectively the “State Farm Plaintiffs”), hereby file this Amended Motion in
   Limine and Incorporated Memorandum of Law (“Motion”) and state as follows:
   I.      INTRODUCTION AND BACKGROUND
           This action arises out of claims for auto insurance benefits submitted by three licensed
   health care clinics, Health and Wellness Services, Inc. (“Health & Wellness”), Medical Wellness
   Services, Inc. (“Medical Wellness”), and Pain Relief Clinic of Homestead, Corp. (“Pain Relief”)
   (collectively, the “Muse Clinics”). Defendants Lazaro Muse, Beatriz Muse, and Noel Santos
   (collectively the “Muse Family”) used the Muse Clinics to implement a scheme to obtain payment
   from the State Farm Plaintiffs for fraudulent and unlawfully-rendered services. The Muse Clinics’
   respective medical directors were critical to the success of the scheme because they were legally
   responsible to—but did not—supervise the Muse Clinics and ensure the services rendered there
   were lawfully rendered and not fraudulent. See Fla. Stat. § 400.9935. The State Farm Plaintiffs
   asserted claims against the Defendants for common law fraud, violations of the Florida Deceptive


                                                   1
Case 1:18-cv-23125-RNS Document 328 Entered on FLSD Docket 03/06/2020 Page 2 of 23



   and Unfair Trade Practices Act (“FDUTPA”), unjust enrichment, and declaratory relief. On March
   5, 2020, this Court entered summary judgment in favor of the State Farm Plaintiffs on their counts
   for violations of FDUTPA, unjust enrichment and declaratory relief. (ECF No. 321). Accordingly,
   the only remaining counts remaining and currently set to be tried are those alleging common law
   fraud.
   II.      ARGUMENT
            A district court has broad discretion to determine the admissibility of evidence under the
   Federal Rules of Evidence. See United States v. Jernigan, 341 F. 3d 1273, 1285 (11th Cir. 2003).
   “The purpose of an in limine motion is to aid the trial process by enabling the Court to rule in
   advance of trial on the relevance of certain forecasted evidence, as to issues that are definitely set
   for trial, without lengthy argument at, or interruption of, the trial.” State Farm Mut. Auto. Ins. Co.
   v. John Romano, D.C., No. 12-20438-Civ, 2013 WL 12061865, *1 (S.D. Fla. Oct. 30, 2013). Even
   “[r]elevant evidence may be excluded if its probative value is substantially outweighed by the
   danger of unfair prejudice, confusion of the issues, or misleading the jury.” Pandora Jewelers
   1995, Inc. v. Pandora Jewelry, LLC, No. 09-61490-Civ, 2011 WL 2295269, at *1 (S.D. Fla. June
   8, 2011) (citations and internal quotations omitted). Accordingly, this Court should preclude
   Defendants from introducing evidence relating to any of the following matters, or from making
   references to any of the following:
            1.     The State Farm Plaintiffs’ size, financial resources, or market influence;

            2.     Independent medical examinations (“IMEs”) and peer reviews prepared by doctors
                   retained by the State Farm Plaintiffs to opine on the reasonableness and necessity
                   of Defendants’ treatment in underlying claims;

            3.     Late-disclosed or improperly disclosed evidence or witnesses, including witnesses
                   Yaquelin Reyes and Diana Hernandez, who were never properly disclosed yet
                   submitted affidavits in response to the State Farm Plaintiffs’ Motion for Summary
                   Judgment;

            4.     Testimony from defaulted defendant Jose Gomez-Cortes;

            5.     Whether the State Farm Plaintiffs are involved in other investigations or litigation
                   or have pursued this type of affirmative litigation against other individuals or
                   entities;

            6.     Terms of any settlement agreements reached between the State Farm Plaintiffs and
                   Jorge Rafael Coll, M.D. (“Dr. Coll”);



                                                     2
   #73002329_v4
Case 1:18-cv-23125-RNS Document 328 Entered on FLSD Docket 03/06/2020 Page 3 of 23



           7.     Purported accreditation or certification by The Joint Commission when any such
                  accreditation or certification is not relevant, hearsay, would be confusing to a jury
                  and cannot be authenticated;

           8.     Audits purportedly performed for defendant Pain Relief by a third party - Doctor’s
                  First Choice Billing;

           9.     Communications between the Agency for Health Care Administration (“AHCA”)
                  and any Defendant regarding duties as medical director during AHCA’s inspection
                  of the defendant clinics;

           10.    Any suggestion that State Farm Plaintiffs targeted the Defendants because of race
                  or ethnicity; and

           11.    Documents, testimony, or other information obtained through discovery in state
                  court actions1 filed by Medical Wellness and Santos against Dr. Coll or Angel
                  Carrasco, M.D. (“Dr. Carrasco”) in December, 2019.

   Therefore, the State Farm Plaintiffs ask this Court to enter an order excluding evidence relating to
   the issues described above.
           A.     This Court Should Preclude Defendants From Introducing Evidence or
                  Argument Concerning the State Farm Plaintiffs’ Financial Resources, Size, or
                  Market Influence Because Those Issues Are Irrelevant and Unfairly
                  Prejudicial.

           Statements, testimony, and evidence concerning the financial resources, market power and
   relative size of the State Farm Plaintiffs are not relevant to the claims or defenses at issue in this
   case and any such evidence may unduly prejudice the jury.
           Courts have recognized references to a party’s wealth or resources may improperly sway a
   jury such that such information should be excluded unless it is necessary to prove a claim or
   defense. See, e.g., Illano v. H & R Block E. Enter., No. 09-22531-CIV, 2011 WL 1897431, at *1
   (S.D. Fla. May 18, 2011) (precluding any reference to defendant’s wealth or power and any relative
   disparity between the parties); Rollins v. State Farm Fire & Cas. Co., No. 4:10-cv-40, 2011 WL
   13234788, at *4 (N.D. Ga. July 5, 2011) (granting motion in limine where “any relevance of


   1
     See Medical Wellness Servs., Inc. v. Coll, No. 2019-036968-CA-01 (Fla. 11th Jud. Cir. Ct.) (the
   “Coll Action”); Medical Wellness Servs., Inc. v. Carrasco, No. 2019-036967-CA-01 (Fla. 11th
   Jud. Cir. Ct.) (the “Carrasco Action” and collectively the “State Court Actions”). On February 28,
   2020, Judge Echarte granted the State Farm Plaintiffs Motion to Intervene and to Stay Proceedings
   in the Carrasco Action and stayed the case for 45 days. See Order attached as Exhibit “8”. Judge
   Cynamon took the identical motion under advisement in the Coll Action pending further briefing.

                                                     3
   #73002329_v4
Case 1:18-cv-23125-RNS Document 328 Entered on FLSD Docket 03/06/2020 Page 4 of 23



   evidence about Defendant’s size and revenue is substantially outweighed by the risk of prejudice”);
   St. Cyr v. Flying J Inc., No. 3:06-cv-13, 2007 WL 2696791, at *2 (M.D. Fla. Sept. 12, 2007)
   (granting motion in limine because “it would be inappropriate and unfairly prejudicial to Defendant
   to allow the Plaintiffs to refer to Defendant’s net worth, revenues, profits, and financial condition”
   where punitive damages were not at issue); Kapral v. GEICO Indem. Co., 8:13-CV-2967-T-
   36EAJ, 2016 WL 7238909, at *2 (M.D. Fla. June 17, 2016) (granting GEICO’s motion in limine
   to prevent references to status as “billion-dollar company” or a “profit center”); Advanced
   Cartridge Techs., LLC. v. Lexmark Intern., Inc., 8:10-CV-486-T-23TGW, 2012 WL 12096443, at
   *2 (M.D. Fla. Mar. 26, 2012) (granting request for relief from disparaging and suggestive
   characterization directed to party’s corporate size). For example, in Alimenta (U.S.A.), Inc. v.
   Cargill Inc., 861 F. 2d 650, 652 (11th Cir. 1988), the Eleventh Circuit affirmed an order granting
   motion in limine to exclude irrelevant and prejudicial references to defendant’s size and resources,
   and explained “net sales or net worth” of the large corporate defendant had no bearing on the issues
   to be determined at trial. Id.
           Here, the State Farm Plaintiffs’ allegations center upon the services rendered by the
   Defendants to the State Farm Plaintiffs’ insureds being unlawful and fraudulent. Defendants have
   not asserted, nor could they, that their conduct was lawful and not fraudulent or deceptive as a
   result of the size or resources of the State Farm Plaintiffs. Accordingly, given the potential for
   pre-existing prejudice against large corporations and insurance companies, evidence concerning
   and/or argument referencing the State Farm Plaintiffs’ size or financial resources should be
   excluded at trial.
           B.      Defendants Should Be Precluded From Introducing Evidence Relating to
                   IMEs and Peer Reviews Prepared By Doctors Retained By State Farm.

           Plaintiffs anticipate Defendants will seek to admit IMEs and peer reviews prepared by
   doctors in connection with the handling of underlying claims. These documents should be
   excluded because: (1) the IMEs and peer reviews constitute inadmissible hearsay; and (2) the IMEs
   and peer reviews are not relevant and would be unduly prejudicial.
           An “IME” is an independent medical examination and a peer review is a similar type
   review of medical records. These documents are prepared by health care practitioners retained by
   the State Farm Plaintiffs to assess a patient’s treatment in the litigation of an individual claim for
   PIP benefits. Both IMEs and peer reviews reflect the opinion of a health care practitioner as to


                                                     4
   #73002329_v4
Case 1:18-cv-23125-RNS Document 328 Entered on FLSD Docket 03/06/2020 Page 5 of 23



   whether the treatment performed on a single patient in a single claim was reasonable, related and
   medically necessary. Medical Wellness produced two IMEs/peer reviews. The State Farm
   Plaintiffs anticipate the Defendants will seek to admit these IMEs/peer reviews —and potentially
   others2—where the health care practitioner found, in the context of a single review without an
   analysis of pattern treatment protocols, that a particular patient’s treatment at one of the clinic
   defendants was reasonable, related and necessary as proof the more global treatment at the clinic
   was medically necessary.
           First, these documents are impermissible hearsay. The IMEs and peer reviews are the
   reports of other health care practitioners who are neither parties nor witnesses in this
   case. Defendants presumably will rely, at least in part, on the IMEs and peer reviews for the truth
   of the matter asserted – that is, that Defendants’ treatment of patients was reasonable, necessary,
   and related to the patients’ respective auto accidents making such documents classic hearsay. As
   a result, they are not admissible.
           Further, no hearsay exception applies. The IMEs and peer reviews are not admissions by
   a party opponent, nor are they business records of any party. See Fed. R. Evid. 801(2), 803(6)
   (requiring the elements of the business records exception be “shown by the testimony of the
   custodian or other qualified witness.”); see also, McElroy v. Perry, 753 So. 2d 121, 126 (Fla. 2d
   DCA 2000) (concluding that an IME report prepared for the purpose of litigation lacks the
   trustworthiness that business records are presumed to have, and therefore, is not admissible under
   the business records exception); Cooper v. Marten Transp., No. 1:10-CV-3044, 2014 WL
   115617830, at *10 (N.D. Ga. May 23, 2014) (excluding an IME because it did not fall under the
   business record exception to hearsay).
           The IMEs and peer reviews are also not statements made for and reasonably pertinent to a
   patient’s “medical diagnosis or treatment.” Fed. R. Evid. 803(4); Field v. Trigg Cnty. Hosp., Inc.,
   386 F. 3d 729, 735-36 (6th Cir. 2004) (“The rationale behind this exception is that statements made
   by an individual to physicians for purposes of diagnosis or treatment are considered exceptionally
   trustworthy because the declarant has a strong motive to tell the truth in order to receive proper



   2
     The clinic defendants produced only a portion of the files for the patients at issue in this lawsuit
   in discovery. The few IMEs/peer reviews identified thus far were identified in the clinic
   defendants’ productions. The State Farm Plaintiffs believe others may exist and that the clinic
   defendants may seek to obtain them in advance of the trial.

                                                     5
   #73002329_v4
Case 1:18-cv-23125-RNS Document 328 Entered on FLSD Docket 03/06/2020 Page 6 of 23



   care; White v. Illinois, 502 U.S. 346, 355–56 (1992). As such, courts have interpreted the exception
   to be limited to statements made by the one actually seeking medical treatment or care.”). In short,
   Federal Rule of Evidence 803(4) protects only patients’ statements made for purposes of medical
   diagnosis or treatment. See, e.g. Rangel v. Anderson, No. 2:15-cv-81, 2016 WL 6595600, at *
   (S.D. Ga. Nov. 7, 2016) (noting that hearsay exception relating to medical records excepts only
   statements made by a patient to a physician). The IMEs and peer reviews are not statements of
   patients, but rather opinions from medical professionals assessing the treatment performed by the
   actual treating provider. In fact, the IME and/or peer review reports are not even borne out of the
   treating provider’s examination. The IME and peer review doctors did not diagnose or treat the
   patients; rather, they were reviewing and evaluating the diagnosis and treatment of another
   medical provider. As a result, these IMEs and peer reviews constitute inadmissible hearsay and
   should be excluded.
           Further, neither the IMEs/peer reviews, nor the names of the physicians, were included in
   any of the defendants’ Rule 26 disclosures. As a result, the defendants cannot now claim that such
   documents support any of their defenses. Mitchell v. Ford, 318 F. App’x 821, 824-25 (11th Cir.
   2009) (affirming the exclusion of an expert witness and his report where neither was timely listed
   under the Rule 26 disclosures); Diamond Resorts Int’l, Inc. v. Aaronson, No. 6:17-cv-1394, 2019
   WL 1974833, at *2, 4-5 (M.D. Fla. Mar. 13, 2019) (failure to disclose employee violated Rule 26
   and was not substantially justified; party precluded from using the employee to provide evidence
   on a motion or at trial). As such, neither the documents, nor any testimony from such physicians,
   is admissible at trial. Ford, 318 F. App’x at 824-25.
           Additionally, there is a significant risk that the jury may place undue weight to such
   IMEs/peer reviews and believe the opinions contained within same are the equivalent of the
   properly disclosed experts in this case. It would be nearly impossible, for example, for the State
   Farm Plaintiffs to convince a jury the opinion of State Farm Plaintiffs’ expert, Dr. Rubinstein,
   should be favored over the written contents of an IME or peer review. The jury will not have the
   ability to understand the circumstances which lead to the IME or peer review including the issues
   that were present in the litigation of the underlying PIP case. Should those documents be shown
   to the jury, the State Farm Plaintiffs will be forced to explain all such circumstances which may
   include the introduction of other documentary evidence and testimony so the jury has the ability
   to fully understand the significance of such an IME/peer review. This will likely lead to multiple


                                                    6
   #73002329_v4
Case 1:18-cv-23125-RNS Document 328 Entered on FLSD Docket 03/06/2020 Page 7 of 23



   mini-trials which will be very confusing and potentially time consuming. Such inquiries should
   be avoided when doing so will confuse the jury. See, e.g., Bui v. Minority Mobile System, Inc.,
   No. 15-21317-CIV, 2016 WL 6518804, at *1 (S.D. Fla. Jan. 28, 2016) (granting motion in limine
   for evidence whose prejudicial effect outweighed its probative value because it created a mini-trial
   on collateral issues). Further, this would have the prejudicial effect of permitting Defendants to
   introduce the “opinions” of multiple experts, while not permitting the State Farm Plaintiffs an
   opportunity to cross-examine the IME or peer review doctors to test the bases of their opinions,
   their process in reaching those opinions, and whether their opinions would remain the same if they
   had all of the relevant facts. For these reasons, the effect of admitting the IME and peer review
   reports would be more prejudicial and probative and they should be excluded. See Diamond
   Resorts Intl., Inc. v. Aaaronson, 378 F. Supp. 3d 1143, 1145 (M.D. Fla. May 2, 2019) (holding
   that an expert report was inadmissible because the expert would not be available to testify at trial).
           C.     Defendants Should Be Precluded From Using Late-Disclosed or Improperly
                  Disclosed Evidence or Witnesses, Including Evidence From Yaquelin Reyes
                  and Diana Hernandez.

           As described in Plaintiffs’ Motion to Strike Defendant Pain Relief’s Improper Summary
   Judgment Evidence [ECF No. 239] (“Motion to Strike”), Defendants never disclosed Pain Relief
   employees Yaquelin Reyes (“Ms. Reyes”) or Diana Hernandez (“Ms. Hernandez”) under Rule 26
   as individuals with knowledge of facts in this case, yet attached affidavits from Ms. Reyes and Ms.
   Hernandez in response to the State Farm Plaintiffs’ Motion for Summary Judgment, and intend to
   call them—and possibly other undisclosed individuals—as trial witnesses. Mot. to Strike [ECF
   No. 239] at 3, 6-8. Under Rule 26, a party is prohibited from using testimony from a witness who
   was not disclosed pursuant to the party’s continuing and affirmative Rule 26 obligations, unless
   the failure was substantially justified or harmless. Fed. R. Civ. P. 26(a); Fed. R. Civ. P. 37(c)(1);
   Roberta L. Marcus, Inc. v. New Cingular Wireless PCS, LLC, No. 12-cv-20744, 2013 WL
   4777170, at *1 (S.D. Fla. Sept. 5, 2013); Caldentey v. Pace Enters. of S. Fla., Inc., No. 06-cv-
   80383, 2007 WL 9706957, at *3 (S.D. Fla. Oct. 18, 2007). Striking or excluding untimely
   disclosed evidence is consistent with the purpose of the discovery process, and “the sanction of
   exclusion is automatic and mandatory unless the sanctioned party can show that its violation of
   Rule 26(a) was either justified or harmless.” Coach, Inc. v. Visitors Flea Mkt., LLC, 6:11-cv-1905,
   2014 WL 631694, at *2 (M.D. Fla. Feb. 18, 2014) (quoting Dyett v. N. Broward Hosp. Dist., No.
   03–60804–CIV, 2004 WL 5320630, at *2 (S.D. Fla. Jan. 21, 2004)); Alimenta (U.S.A.), Inc. v.

                                                     7
   #73002329_v4
Case 1:18-cv-23125-RNS Document 328 Entered on FLSD Docket 03/06/2020 Page 8 of 23



   Anheuser-Busch Cos., 803 F.2d 1160, 1163 (11th Cir. 1986) (affirming the exclusion of a late-
   disclosed witness because the party failed to comply with Fed. R. Civ. P. 26(e)(1)(B)).
           Pain Relief’s failure to disclose Ms. Reyes and Ms. Hernandez is not substantially justified.
   Both Ms. Reyes and Ms. Hernandez have been employed by Pain Relief for several years, were
   involved in treating patients and billing, and cannot be considered unforeseen witnesses. See
   Roberta L. Marcus, 2013 WL 4777170, at *2-3. (failure to disclose its employee was not justified);
   Diamond Resorts Int’l, Inc. v. Aaronson, No. 6:17-cv-1394, 2019 WL 1974833, at *2, 4-5 (M.D.
   Fla. Mar. 13, 2019) (failure to disclose employee violated Rule 26 and was not substantially
   justified; party precluded from using the employee to provide evidence on a motion or at trial).
   Further, if any undisclosed or improperly disclosed witnesses are permitted to testify, the State
   Farm Plaintiffs would be severely prejudiced, as the State Farm Plaintiffs would have no
   opportunity to perform discovery and take depositions relating to these witnesses. See Bowe v.
   Pub. Storage, 106 F. Supp. 3d 1252, 1260 (S.D. Fla. 2015) (quoting Berryman–Dages v. City of
   Gainesville Fla., No. 1:10 –cv-177–MP–GRJ, 2012 WL 1130074, at *2 (N.D. Fla. Apr. 4, 2012));
   Diamond, 2019 WL 1974833, at *4. Because there is no justification for Pain Relief’s failure to
   disclose Ms. Reyes and Ms. Hernandez, and because the State Farm Plaintiffs would be unduly
   prejudiced if they testify, this Court should exclude them as witnesses in this case.
           D.     Defendants Should Be Precluded From Calling Dr. Gomez-Cortes As a
                  Witness.

           As described in Plaintiffs’ Motion to Strike Defendant Pain Relief’s Improper Summary
   Judgment Evidence [ECF No. 239] (“Motion to Strike”), Dr. Jose Gomez-Cortes is employed as
   the current medical director at Pain Relief. However, Dr. Gomez-Cortes is also defaulted as a
   result of his failure to comply with discovery procedures and ultimately this Court’s order for him
   to both provide discovery responses and production as well as to appear for his deposition. [ECF
   No. 114], Or. Granting Pls.’ Mot. to Compel. To allow Defendants to call Dr. Gomez-Cortes as a
   witness to present evidence the State Farm Plaintiffs attempted to obtain from him but were
   precluded from obtaining is the height of unfair prejudice. See Fed. R. Civ. P. 37(b)(2)(ii) (“If a
   party or a party’s officer, director … fails to obey an order to provide or permit discovery, … the
   court where the action is pending may issue further just orders. They may include … prohibiting
   the disobedient party from supporting or opposing designated claims or defenses, or from
   introducing designated matters into evidence.”); Kartagener v. Carnival Corp., 380 F. Supp. 3d


                                                     8
   #73002329_v4
Case 1:18-cv-23125-RNS Document 328 Entered on FLSD Docket 03/06/2020 Page 9 of 23



   1290, 1298-1299 (S.D. Fla. 2019) (precluding the defense from offering evidence or testimony on
   a key issue after the defendant failed to produce witnesses with knowledge as to those issues
   despite service of proper deposition notices and noting “[i]t would be fundamentally unfair, if
   Defendant were permitted to surprise Plaintiff at trial with facts or evidence it previously failed to
   disclose.”) As a result, Dr. Gomez-Cortes should be precluded from testifying at trial.
           E.     Defendants Should Be Precluded From Offering Argument or Evidence as to
                  Whether Plaintiffs Have Pursued These Types of Affirmative Claims Against
                  Other Individuals or Entities.

           Throughout this case, Defendants have made unsupported and inaccurate statements that
   the State Farm Plaintiffs regularly pursue investigations, and then litigate claims similar to those
   in this case against medical providers without a justifiable basis to save the State Farm Plaintiffs
   money. The Defendants claim that the State Farm Plaintiffs’ efforts to do so are aimed at forcing
   health care providers out of business. First, the State Farm Plaintiffs’ participation in other
   investigations and/or litigation is completely irrelevant to the facts and circumstances of this
   lawsuit, and should not be admitted. State Farm Mutual Automobile Insurance Company v.
   Physician’s Injury Care Center, Inc. (“PICC”), No. 606-CV-1757-ORL-GJK, 2009 WL 6357792,
   at *2 (M.D. Fla. Oct. 29, 2009) is instructive here. In PICC, State Farm sued a health care clinic,
   its owner, and its medical director for submitting claims for services which arose from a sham
   treatment scheme. See State Farm Mut. Auto. Ins. Co. v. PICC, 427 Fed. App’x 714, 719-20 (11th
   Cir. 2011) (“PICC”) rev’d in part on other grounds sub nom State Farm Mut. Auto. Ins. Co. v.
   Williams, 824 F. 3d 1311 (11th Cir. 2014). State Farm filed a motion in limine seeking to exclude
   references to other State Farm litigation because it did not involve the same parties or the same
   allegations. See Exhibit 1, State Farm’s Motion in Limine in State Farm v. PICC. The Court in
   PICC granted State Farm’s motion precluding references to any evidence of State Farm’s conduct
   in other litigation not involving the patients whose treatment was at issue in PICC. State Farm
   Mutual Automobile Insurance Company v. Physician’s Injury Care Center, Inc. (“PICC”), No.
   606-CV-1757-ORL-GJK, 2009 WL 6357792, at *2 (M.D. Fla. Oct. 29, 2009). The same principle
   applies here. Other investigations and suits which involve different parties and facts are simply
   irrelevant to the instant litigation and therefore have no bearing on the issues present here. 3

   3
     In particular, counsel for Dr. Lorites has made repeated comments that the State Farm Plaintiffs,
   along with the undersigned counsel, engage in a practice of suing health care providers to “put
   them out of business.” This is patently untrue. Such comments reveal a failure to appreciate the

                                                     9
   #73002329_v4
Case 1:18-cv-23125-RNS Document 328 Entered on FLSD Docket 03/06/2020 Page 10 of 23



           In fact, it is well-settled that “evidence of other lawsuits is not normally . . . permitted” in
   jury trials. Affiliati Network, Inc. v. Wanamaker, No. 1:16-cv-24097, 2017 WL 8784853, at *5
   (S.D. Fla. Aug. 23, 2017) (granting motion in limine to exclude evidence regarding other litigation
   and citing additional cases); Energy Smart Industry, LLC v. Morning View Hotels-Beverly Hills,
   LLC, No. 14-cv-23284-UU, 2015 WL 11233085, at *1 (S.D. Fla. June 4, 2015) (evidence of
   plaintiffs asserting similar claims in other lawsuits is irrelevant under Rule 402 and inadmissible);
   Rushing v. Wells Fargo Bank, N.A., No. 8:10-cv-1572, 2012 WL 3155790, at *1 (M.D. Fla. Aug.
   3, 2012) (explaining that evidence of other lawsuits is typically irrelevant and inadmissible unless
   specifically for impeachment purposes); Ward v. Estaleiro Itajai S/A, No. 05-cv-61821, 2008 WL
   1749475, at *2 (S.D. Fla. Apr. 10, 2008) (granting motion in limine to exclude evidence of prior
   litigation); State Farm Mut. Auto. Ins. Co. v. Physicians Injury Care Ctr., Inc., No. 606-CV-1757-
   ORL-GJK, 2009 WL 6357792, at *2 (M.D. Fla. Oct. 29, 2009) (granting motion in limine to
   preclude reference to or any evidence of State Farm’s conduct in other litigation not involving the
   patients whose treatment is at issue in the case).
           In addition to being irrelevant, such untrue and unfounded statements are also unfairly
   prejudicial to the remaining claims and defenses before the Court. See, e.g., In re RFC & ResCap
   Liquidating Tr. Action, 13-CV-3451 (SRN/HB), 2018 WL 4863597, at *19 (D. Minn. Oct. 8, 2018)
   (“The Court agrees with HLC that it would be unfairly prejudicial for ResCap to argue or present
   evidence that HLC ‘drove RFC out of business’ or ‘contributed to RFC’s demise,’ and it will not
   be allowed to do so.”); Nat’l Bankers Tr. Corp. v. Peak Logistics, LLC, 12-2268, 2014 WL
   11514926, at *2 (W.D. Tenn. Nov. 10, 2014) (excluding evidence at trial that contracting parties’
   actions and financial implications of a judgment “would put [defendant] out of business or that
   [defendant] has been driven out of business”); Southland Metals, Inc. v. Am. Castings, LLC, 5:13-
   CV-05049, 2014 WL 12461376, at *1 (W.D. Ark. July 20, 2014) (excluding as prejudicial,
   irrelevant and inadmissible “evidence that a negative jury verdict could put [defendant] out of



   State Farm Plaintiffs’ obligation to investigate fraud under Florida law. See Fla. Stat. §
   626.9891(1)(a)1. Any comments by defense counsel would irreparably tarnish the State Farm
   Plaintiffs’ reputation in the eyes of the jury and thus subject the State Farm Plaintiffs to undue
   prejudice. It would further cause the State Farm Plaintiffs to be allowed to address such allegations
   and disprove same which will cause the introduction of additional, and otherwise irrelevant,
   evidence surrounding other, and unrelated, State Farm investigations and litigation. This too will
   cause potentially many mini-trials necessitated by such prejudicial and irrelevant suggestions.

                                                     10
   #73002329_v4
Case 1:18-cv-23125-RNS Document 328 Entered on FLSD Docket 03/06/2020 Page 11 of 23



   business or force it to file for bankruptcy”); Miller ex rel. Miller v. Ford Motor Co.,
   2:01CV545FTM-29DNF, 2004 WL 4054843, at *5 (M.D. Fla. July 22, 2004) (granting motion in
   limine to exclude “evidence and argument that damage awards drive up the price of products, put
   manufacturers out of business, or cause jobs to be lost” as prejudicial and inadmissible).
   Defendants should be thus precluded from making similar statements or arguments during trial.
           Accordingly, the State Farm Plaintiffs ask this Court to preclude Defendants from
   introducing such evidence or making such arguments.
           F.     Defendants Should Be Precluded From Referencing the Terms of the State
                  Farm Plaintiffs’ Settlement With Dr. Coll.

           The State Farm Plaintiffs anticipate Defendants and their counsel intend to make arguments
   regarding the terms of the settlement between the State Farm Plaintiffs and Dr. Coll. As the Court
   is aware, the State Farm Plaintiffs and Dr. Coll reached a resolution in this case and the State Farm
   Plaintiffs do not seek to prevent the Defendants from making references to the existence of a
   settlement at trial. However, the terms of the settlement between the State Farm Plaintiffs and Dr.
   Coll are confidential and have never been disclosed. In fact, this Court has already denied
   Defendants’ motion to obtain information about the settlement agreement and its terms. See [ECF
   No. 252], December 19, 2019 Omnibus Or. at 2, 6-7 (denying motion to “reveal the deal” between
   the State Farm Plaintiffs and Dr. Coll). As a result, there is no evidence of the terms of the
   settlement and the Defendants should not be allowed to speculate as to the terms in front of a jury,
   or suggest such terms that are not based on admissible evidence nor ask any witness, Dr. Coll or a
   representative of the State Farm Plaintiffs, regarding such terms at trial.
           Moreover, the terms of the settlement and the considerations leading up to the settlement
   have no bearing on the State Farm Plaintiffs’ claims against the Defendants and thus, such evidence
   is properly excluded under Federal Rule of Evidence 402 because they are irrelevant. See Fed R.
   Evid. 408 advisory committee’s note (“The evidence [of a compromise] is irrelevant, since the
   offer may be motivated by a desire for peace rather than from any concession of weakness of
   position.”). In addition to being irrelevant, the Settlement is also inadmissible under Federal Rule
   of Evidence 408, under which “conduct or a statement made during compromise negotiations” is
   inadmissible except for specified purposes not present here. See Fed. R. Evid. 408. Courts have
   held that terms of settlement agreements are inadmissible because the probative value is
   outweighed by prejudice and because of “the policy favoring non-disclosure of settlement


                                                    11
   #73002329_v4
Case 1:18-cv-23125-RNS Document 328 Entered on FLSD Docket 03/06/2020 Page 12 of 23



   negotiations embodied by Fed. R. Evid. 408.” Groom v. Fresenius Med. Care N. Am., Inc., No.
   1:04-cv-408, 2008 WL 11343409, at *2 (N.D. Fla. May 12, 2008); Pioneer Hi-Bred Int’l, Inc. v.
   Ottawa Plant Food, Inc., 219 F.R.D. 135, 144 (N.D. Ia. 2003) (“Although it may be appropriate
   to inform the jury that the plaintiff has settled with other defendants, to explain their absence from
   proceedings against the remaining defendant, the details of any settlement with other defendants
   is not ordinarily admissible, and the jury should ordinarily be cautioned that they should not
   consider the settlement with other defendants in considering the claim against a remaining
   defendant”) (citing Kennon v. Slipstreamer, Inc., 794 F.2d 1067, 1069-72 (5th Cir. 1986)). “The
   ‘critical inquiry’ in considering whether a settlement agreement is admissible under [Rule 408] is
   the purpose for which it is being presented.” Ares-Perez v. Caribe Physicians Plaza Corp., 261 F.
   Supp. 3d 265, 271 (D. P.R. 2017) (citing McInnis v. A.M.F., Inc., 765 F. 2d 240, 248 (1st Cir.
   1985)).
             G.     Defendants Should Be Precluded From Offering Argument or Evidence
                    Relating to Any Findings By the Joint Commission in Issuing Certifications.

             The State Farm Plaintiffs anticipate some of the Defendants will seek to introduce evidence
   of a particular clinic Defendant’s purported–but unverified—certification or accreditation by the
   Joint Commission. Any such evidence should be excluded because it is irrelevant, hearsay, cannot
   be authenticated, and would be confusing to a jury.
             The Joint Commission is an “independent, not-for-profit organization offering unbiased
   assessment of … patient care and safety.” https://www.jointcommission.org/accreditation-and-
   certification/why-the-joint-commission/ The Joint Commission certifies or accredits health care
   providers, but its criteria and methodology for doing so are entirely unclear. Based on third-party
   production of bank records, each of the clinic defendants made payments to The Joint Commission.
   In addition, Defendant Medical Wellness produced some records reflecting what purports to be an
   application for accreditation by Medical Wellness but it is unclear whether those records are
   comprehensive. Therefore the State Farm Plaintiffs issued a subpoena to The Joint Commission
   seeking all documents reflecting applications made by the Muse Clinics and the assessment of
   those applications by the Joint Commission in deciding whether to issue certification. See Exhibit
   2, Joint Commission subpoena. The Joint Commission refused to produce documents and none
   have been produced by the defendants. See Exhibit 3, The Joint Commission Objection.




                                                     12
   #73002329_v4
Case 1:18-cv-23125-RNS Document 328 Entered on FLSD Docket 03/06/2020 Page 13 of 23



           When asked during depositions, the corporate representatives and owners of the clinics had
   minimal, if any, knowledge pertaining to such accreditation. For example, Health & Wellness’s
   corporate representative testified he was unaware of any accreditations or certifications through
   the Joint Commission or any other accrediting body. See [ECF No. 158], A. Perez Dep. at 97:10-
   20. Other witnesses similarly had no knowledge of the Joint Commission or simply provided basic
   information. See, e.g. [ECF No. 161], B. Muse Dep. at 150:18 - 151:13 (aware generally of Joint
   Commission and that Medical Wellness had applied for Joint Commission accreditation, but no
   further information including whether such an accreditation was ever obtained); [ECF No. 171],
   N. Santos Dep. 124:3 - 125:15 (states he had a certification from the Joint Commission, but that
   he relied on someone whose name he did not recall to help him with the application).
           The State Farm Plaintiffs are thus unable to verify any details surrounding the apparent
   The Joint Commission accreditation of Medical Wellness nor is there any evidence surrounding
   the criteria which may have been used in such a process. If evidence is not relevant, it is not
   admissible. Fed. R. Evid. 401. Here, it cannot be determined whether The Joint Commission’s
   accreditation takes into consideration things like whether co-payments and deductibles are
   collected, whether practitioners performed treatment within the scope of their license and whether
   the Medical Director provided the required day-to day supervision. However, review of the limited
   materials produced by Medical Wellness does not suggest that the purported application for
   accreditation takes into account such criteria. In contrast, the purported applications appear to
   focus on Medical Wellness’ plan for preventing infection and overall office cleanliness. Without
   clarity on the criteria used, any resulting accreditation or certification by The Joint Commission
   cannot be relevant, and therefore should be excluded. Dunn ex rel. Albery v. State Farm Mut. Auto.
   Ins. Co., 264 F.R.D. 266 (E.D. Mich. 2009)(holding that evidence of accreditation by a community
   health program was not relevant as to whether plaintiff was entitled to receive no-fault insurance
   benefits).
           Even if the criteria used by The Joint Commission were relevant, which it does not appear
   to be, the accreditation or certification would be hearsay and thus still subject to exclusion. See
   e.g., Osterback v. McDonough, 549 F. Supp. 2d 1337, 1344 (M.D. Fla. 2008) (excluding
   accreditation reports as inadmissible hearsay). Indeed, any certification or accreditation would
   necessarily be an out of court statement. Moreover, if the criteria used to issue a certification were
   relevant—as it would have to be—then the certification itself would have to be offered to prove


                                                    13
   #73002329_v4
Case 1:18-cv-23125-RNS Document 328 Entered on FLSD Docket 03/06/2020 Page 14 of 23



   that the clinic was either operating lawfully or providing medically necessary treatment. This is
   inadmissible hearsay. See Fed. R. Evid. 801.
           Further, these documents were not identified on Medical Wellness’ Rule 26 disclosures.
   No witness from The Joint Commission was identified on the Muse Defendants’ Rule 26
   disclosures either and thus the Muse Defendants cannot rely on the testimony of anyone from The
   Joint Commission at trial. Alimenta (U.S.A.), Inc. v. Anheuser-Busch Cos., 803 F.2d 1160, 1163
   (11th Cir. 1986) (affirming the exclusion of a late-disclosed witness because the party failed to
   comply with Fed. R. Civ. P. 26(e)(1)(B)); Diamond Resorts Int’l, Inc. v. Aaronson, No. 6:17-cv-
   1394, 2019 WL 1974833, at *2, 4-5 (M.D. Fla. Mar. 13, 2019) (failure to disclose employee
   violated Rule 26 and was not substantially justified; party precluded from using the employee to
   provide evidence on a motion or at trial).
           These documents are not and cannot be authenticated. Rule 901 requires that a party that
   seeks to offer an item at trial must produce sufficient evidence to support a finding the item is what
   the proponent claims it to be. Fed. R. Evid. 901(a); United States v. Lebowitz, 676 F. 3d 1000,
   1009 (11th Cir. 2012) (To properly authenticate a document prior to its admission, “a proponent
   [must] present sufficient evidence to make out a prima facie case that the proffered evidence is
   what it purports to be.”). There is no witness who can authenticate these records as no individual
   from The Joint Commission was ever disclosed on the Muse Defendants’ Rule 26 disclosures.
           Moreover, admitting this evidence would be confusing to the jury. If reference to The Joint
   Commission’s apparent accreditation were permitted, the jury would very likely give inappropriate
   weight to such information. Moreover, the State Farm Plaintiffs would not be able to defend
   against a reference to the accreditation because the State Farm Plaintiffs do not have access to any
   documents or other information which might provide insight into the actual criteria used by The
   Joint Commission to make a determination as to accreditation.
           For the foregoing reasons, any evidence regarding the accreditation or certification by The
   Joint Commission should be excluded.




                                                    14
   #73002329_v4
Case 1:18-cv-23125-RNS Document 328 Entered on FLSD Docket 03/06/2020 Page 15 of 23



           H.     Defendants Should Be Precluded From Introducing Evidence Regarding
                  Purported Audits Performed For Defendant Pain Relief By Doctor’s First
                  Choice Billing.

           In his response to the State Farm Plaintiffs’ written discovery requests, Dr. Lorites
   produced two different “audits” purportedly performed by an entity called Doctor’s First Choice
   Billing Services (“Doctor’s First”) in 2011 and 2012. A copy of Doctor’s First audits are attached
   hereto as Exhibits 4 and 5. The State Farm Plaintiffs anticipate Dr. Lorites and Pain Relief will
   seek to introduce these two “audits” in an attempt to convince the jury that Dr. Lorites complied
   with his medical director duties. Such an attempt to use these documents and any reference to
   Doctor’s First must be rejected because: (1) any “audit” performed by Doctor’s First and
   information purportedly relayed by someone at Doctor’s First to Dr. Lorites is classic, inadmissible
   hearsay; (2) the documents have not been authenticated and there is no available witness to do so
   at trial; (3) the contents of the audits are irrelevant as they do not address the disputed issues in
   this case; and (4) any introduction or reference to such audits would only confuse the jury.
           Hearsay is defined as a statement that: (1) the declarant does not make while testifying at
   the current trial or hearing; and (2) a party offers in evidence to prove the truth of the matter
   asserted in the statement. Fed. R. Evid. 801(a). There can be no question both (1) the written
   statements made by Anna Stephenson, the person that purportedly completed the Doctor’s First
   audit, and (2) the “audits” produced by Dr. Lorites are out of court statements. Fed. R. Evid.
   801(c). There is also no question that Dr. Lorites intends to use such “audits” to prove the truth of
   the matter asserted – that Dr. Lorites complied with his medical director duties as in his affidavit
   offered for summary judgment purposes, he stated, “In furtherance of my responsibilities as
   Medical Director, I hired a third-party auditing company, Doctor’s Choice Billing Services [sic],
   to conduct random audits of patient files.” [ECF No. 196], Lorites Aff. at ¶ 31. One cannot
   imagine a more classic example of written hearsay than the very “audits” Dr. Lorites now claims
   show compliance with his Medical Director duties. Obviously, any verbal accounting of what is
   contained within the “audits” would be equally inadmissible hearsay.
           In addition to the “audits” being hearsay, the documents are also not authenticated. As
   discussed infra., Rule 901 requires that a party that seeks to offer an item at trial must produce
   sufficient evidence to support a finding the item is what the proponent claims it to be. Fed. R.
   Evid. 901(a); United States v. Lebowitz, 676 F. 3d 1000, 1009 (11th Cir. 2012) (To properly


                                                    15
   #73002329_v4
Case 1:18-cv-23125-RNS Document 328 Entered on FLSD Docket 03/06/2020 Page 16 of 23



   authenticate a document prior to its admission, “a proponent [must] present sufficient evidence to
   make out a prima facie case that the proffered evidence is what it purports to be.”). Thus, it must
   be proven that the “audits” are authentic. Because these “audits” were created by a third party,
   only a person who has knowledge surrounding its creation could possibly satisfy this burden. As
   can be seen from the “audits,” they were purportedly emailed and faxed to Dr. Lorites’ office by
   someone named Anna Stephenson. No party, including Dr. Lorites, has identified Ms. Stephenson
   nor any other person associated with Doctor’s First on any required Rule 26 disclosures. Further,
   no such person was identified in response to the State Farm Plaintiffs Interrogatories. Further, the
   State Farm Plaintiffs explicitly asked Dr. Lorites in Interrogatory No. 2 to identify “[a]ll contracts
   and agreements [Dr. Lorites] and/or Pain Relief have entered into regarding services [Dr. Lorites]
   performed for or on behalf of any Defendant.” See Exhibit 6, The State Farm Plaintiffs’
   Interrogatories to Dr. Lorites & Related Answers. In response, Dr. Lorites identified only the
   medical director contract he had with Pain Relief. Id. At no point did Dr. Lorites advise he “hired”
   anyone to assist him with his duties – directly contrary to the position he has now taken in his
   affidavit for summary judgment purposes. Without the identification of same pursuant to Rule 26
   and during the discovery period, any such person is prohibited from testifying. As a result, Dr.
   Lorites must be precluded from now, for the first time at trial, securing a witness who might be
   able to authenticate these documents.4
           Further supporting any last minute effort by Dr. Lorites to secure someone at Doctor’s First
   who could show up at trial and authenticate these documents is the fact that the State Farm
   Plaintiffs attempted to serve Doctor’s First with a subpoena in this case. As seen from the attached
   correspondence from the process server, service was repeatedly attempted but could not be
   accomplished because the residents at the address for Doctor’s First avoided service. See Exhibit
   7, email from process server. Because these documents cannot be authenticated pursuant to Rule
   901, they must be excluded.


   4
     To the extent Dr. Lorites claims that the “audits” qualify for a business record exception to the
   hearsay rule, he would be mistaken. Rule 803(6) requires the testimony of a custodian or other
   qualified witness who can explain the record-keeping procedures used to create the alleged
   business records. See Allen v. Safeco Ins. Co. of Am., 782 F. 2d 1517, 1519 (11th Cir. 1986) (Either
   the person who created the document or a witness who can provide a proper foundation of
   trustworthiness for the document is necessary for the hearsay exception in Rule 803(6) to apply).
   Because these “audits” were not created by Dr. Lorites, and he was presumably not present when
   they were created at Doctor’s First, he cannot lay the foundation for such a hearsay exception.

                                                    16
   #73002329_v4
Case 1:18-cv-23125-RNS Document 328 Entered on FLSD Docket 03/06/2020 Page 17 of 23



           Next, the “audits” are further not admissible because a review of them reveals that they do
   not touch on the issues a jury will have to decide – they are irrelevant. Specifically, the “audits”
   only examine whether the CPT codes were appropriately selected and whether disclosures were
   obtained in the records. 5 Such issues have not been raised in this case. Rather, here, the State
   Farm Plaintiffs have alleged the treatment performed at the Muse Clinics, including Pain Relief
   while Dr. Lorites was the Medical Director, was unlawful and fraudulent because of three main
   issues: 1) the medical treatment performed was unnecessary and the bills submitted were
   fraudulent; 2) the services rendered were unlawful because they violated Florida record keeping
   laws, were performed pursuant to invalid prescriptions, and were performed by practitioners who
   were insufficiently licensed; and 3) the services were separately unlawful because the medical
   directors failed to properly supervise the treatment and allowed the foregoing issues to occur
   including the failure to ensure the billings were lawful and not fraudulent which encompasses the
   requirement to engage in a good faith effort to collect co-pays and deductibles. Notably, nowhere
   in the Complaint do the State Farm Plaintiffs take issue with the coding used in the subject bills.
   The State Farm Plaintiffs have not, and will not, raise the issue of whether the specific CPT codes
   were appropriate.
           However, a review of the “audits” shows that they do not pertain to any of the issues which
   will be tried. Rather, the “audits” purportedly show the third party reviewed the “CPT CODE
   BILLED” to the therapy notes in determining whether the correct code was utilized. See Exs. 5
   and 6, Doctor’s First Audits. Simply, the “auditor” didn’t examine a single issue which is the
   subject of this lawsuit. There is no possible way these “audits” could lead a reasonable jury to
   determine whether Dr. Lorites violated his medical director duties which are the subject of this
   litigation.
           Finally, if Defendants are permitted to introduce the handful of audit documents they chose
   to produce while withholding additional documents relating to such audits, the jury will receive a
   biased and incomplete picture of the audits Doctor’s First purportedly performed, turning the
   proceedings into a guessing game of what has—or has not—been produced. See Rozier v. Ford
   Motor Co., 573 F. 2d 1332, 1346 (5th Cir. 1978) (explaining that disclosure requirements preserve
   the Federal Rules’ critical role in “mak[ing] a trial less a game of blind man’ bluff and more a fair


   5
    The irony is that the same two “audits” state that often the patient charts had services billed with
   either no supporting notes or the wrong code was used. See Id.

                                                    17
   #73002329_v4
Case 1:18-cv-23125-RNS Document 328 Entered on FLSD Docket 03/06/2020 Page 18 of 23



   contest with the basic issues and facts disclosed to the fullest practicable extent”) (quoting United
   States v. Procter & Gamble, 356 U.S. 677, 682 (1958)); Lancelot Investors Fund, L.P. v. TSM
   Holdings, Ltd., No. 07 C 4023, 2008 WL 1883435, at *7 (N.D. Ill. Apr. 28, 2008) (granting motion
   to exclude late disclosed evidence); see also ATD Corp. v. Lydall, Inc., 159 F. 3d 534, 551 (Fed.
   Cir. 1998) (holding the exclusion of evidence was warranted, especially when the party “offered
   no reason to justify its submission long after the close of discovery”). To the extent Defendants
   seek to introduce evidence or argument audits were performed consistently, but lack evidence to
   support such a statement, Defendants should be precluded from such actions.
           I.     Defendants Should Be Precluded From Introducing Evidence Relating to
                  Purported Statements Made By AHCA Inspectors During Clinic Inspections
                  About a Medical Director’s Duties.

           The State Farm Plaintiffs anticipate Defendants will attempt to offer argument and
   testimony regarding conversations with AHCA inspectors during inspections of the Muse Clinics,
   for the purpose of arguing the Clinics’ medical directors complied with what they understood their
   statutory duties to be. For example, in the deposition of Dr. Hugo Goldstraj (“Dr. Goldstraj”), Dr.
   Goldstraj recounted AHCA inspectors’ statements regarding medical director responsibilities
   while discussing the inspections, and testified that his only knowledge regarding those
   responsibilities came from oral conversations with unidentified AHCA inspectors. See [ECF No.
   159], Goldstraj Dep. Tr. 29:24 - 32:9, 35:16 - 37:7. Such references are inadmissible hearsay,
   particularly as Defendants are seeking to use these statements for the truth of the matter asserted—
   that the Clinics complied with medical director responsibilities to defend against Plaintiffs’
   contentions to the contrary. See Fed. R. Evid. 801(c), 802. Oral statements from conversations
   between any of the Defendants and unnamed AHCA inspectors are classic examples of
   inadmissible hearsay, and this Court should preclude Defendants from presenting argument or
   testimony regarding these conversations. Id.; Robertson v. Interactive College of Tech./Interactive
   Learning Sys., Inc., 743 F. App’x 269, 273-74 (11th Cir. 2018) (affirming district court’s exclusion
   of testimony of oral conversations); Jones v. UPS Ground Freight, 683 F. 3d 1283, 1293-94 (11th
   Cir. 2012) (testimony on statements from unknown witnesses were inadmissible hearsay).




                                                    18
   #73002329_v4
Case 1:18-cv-23125-RNS Document 328 Entered on FLSD Docket 03/06/2020 Page 19 of 23



           J.     Defendants Should Be Precluded From Referencing Bad Faith, Racial
                  Discrimination, or Other Defensive Theories That Have No Evidence to
                  Support Them.

           The State Farm Plaintiffs anticipate Defendants will attempt to introduce evidence that the
   State Farm Plaintiffs are targeting Defendants because of their racial or ethnic status, and
   Defendants may attempt to make prejudicial and inappropriate statements referencing Plaintiffs’
   purported discrimination to distract from the substantive issues and elicit sympathy from the jury.
   First, there is no evidence whatsoever to support these kinds of defamatory and improper
   statements. Second, such statements are completely irrelevant to the facts and issues in this case
   and, therefore, are inadmissible. See Fed. R. Evid. 401-403. Further, such statements are highly
   inflammatory and would only serve to mislead the jury, confuse the issues, and cause undue
   prejudice to Plaintiffs. Thus, this Court should prohibit Defendants from speculating that Plaintiffs
   asserted claims against them or otherwise targeted them because they are Hispanic or for similarly
   inaccurate reasons.
           K.     Defendants Should Be Precluded from Using or Referring to State Court
                  Discovery Materials at Trial

           Medical Wellness and Mr. Santos filed the State Court Actions 6 to obtain certain discovery
   from Dr. Coll and Dr. Carrasco in contravention of an unambiguous Order of this Court. In the
   Coll Action, which was filed on December 19, 2019 in Miami-Dade County Circuit Court, Medical
   Wellness and Mr. Santos sued Dr. Coll for fraud in the inducement, negligent misrepresentation,
   breach of contract, negligence, and outrage based upon Dr. Coll’s actions as Medical Director at
   Medical Wellness which he memorialized in an Affidavit in this case. In the State Court case,
   Medical Wellness and Santos recently served discovery on Dr. Coll and noticed him for deposition
   on February 27, 2020, seeking documents, testimony and other information pertaining to the
   settlement agreement between Dr. Coll and the State Farm Plaintiffs. 7 This same information was


   6
     The Complaints in the State Court Actions are identical to the proposed cross complaint against
   Dr. Carrasco and proposed third party complaint against Dr. Coll which this Court denied
   Defendants leave to pursue in this action. See [ECF No. 230], Defs. Mot. for Leave to Amend at
   Exs. B & C.
   7
     The February 27, 2020 deposition of Dr. Coll in the Coll Action did not proceed. Dr. Coll filed
   a Motion for Protective Order to halt the deposition, but it wasn’t heard until March 5, 2020 and
   Judge Cynamon denied same as moot. Thereafter, also on March 5,2020, Medical Wellness and
   Mr. Santos filed a Motion to Compel and for Sanctions which seeks “an order compelling

                                                    19
   #73002329_v4
Case 1:18-cv-23125-RNS Document 328 Entered on FLSD Docket 03/06/2020 Page 20 of 23



   the subject of several motions seeking to reopen discovery filed by the Muse Family and Medical
   Wellness and denied by this Court on December 19, 2019. See [ECF No. 252], Omnibus Order
   (“Order”).
           Medical Wellness and Mr. Santos’ First Request for Production to Dr. Coll seeks only the
   following categories of documents: (i) the settlement agreement between Dr. Coll and the State
   Farm Plaintiffs; (ii) communications pertaining to the settlement between Dr. Coll and the State
   Farm Plaintiffs; and (iii) documents reflecting proof of any payment from the State Farm Plaintiffs
   to Dr. Coll “resulting from the settlement agreement” between Dr. Coll and the State Farm
   Plaintiffs. See Exhibit 10, Req. for Prod. to Coll. Likewise, Mr. Santos and Medical Wellness
   propounded a single interrogatory on Dr. Coll:
           Were you required to pay any money as a result of settlement agreement by and
           between State Farm and Jorge Rafael Coll in the matter of State Farm v. Jorge
           Rafael Coll, et al., currently in federal court under case No. 18-cv-23125? If so,
           what are the terms and conditions of your settlement?

   See Exhibit 11, Interrog. to Coll (emphasis added). Medical Wellness and Mr. Santos also noticed
   Dr. Coll for deposition for February 27, 2020, even though Defendants made no effort to depose
   Dr. Coll in the instant case until after the close of discovery (which was denied). See Exhibit 12,
   Dep. Ntc. to Coll. Although Medical Wellness and Mr. Santos have not yet served Dr. Carrasco
   with any discovery, the State Farm Plaintiffs anticipate that such discovery is imminent given the
   parity between the Coll Action and the Carrasco Action and this Court’s denial of the Muse
   Defendants’ attempts to obtain discovery from Dr. Coll and Dr. Carrasco in this suit.
           Medical Wellness and Mr. Santos should not be permitted to circumvent this Court’s
   unambiguous order precluding discovery relating to Drs. Coll and Carrasco after the discovery
   cutoff and use any evidence obtained as a result of their actions. It would be patently unfair to
   allow Medical Wellness and Mr. Santos to be rewarded with the opportunity to use evidence they
   obtained as a result of flouting this Court’s Order. Moreover, it would be unduly prejudicial to
   allow Medical Wellness and Mr. Santos to surprise the State Farm Plaintiffs with evidence at trial
   which was not obtained, disclosed, or produced in this action, particularly where this Court
   specifically ruled against such discovery. Thus the State Farm Plaintiffs request that this Court


   Defendant to immediately provide a date certain for his deposition to take place in March, 2020.”
   See Motion, par. 9, attached as Exhibit “9” Such actions by Medical Wellness and Mr. Santos
   reaffirm their clear desire to obtain Dr. Coll’s deposition prior to the trial before this Court.

                                                    20
   #73002329_v4
Case 1:18-cv-23125-RNS Document 328 Entered on FLSD Docket 03/06/2020 Page 21 of 23



   exclude all evidence obtained from either the Coll Action or the Carrasco Action, should discovery
   be sought therein, from use for any purpose.
   III.    CONCLUSION
           Based on the foregoing reasons, the State Farm Plaintiffs respectfully ask the Court to grant
   their Amended Motion in Limine, and for such other and further relief to which the State Farm
   Plaintiffs may be entitled.
                         CERTIFICATE OF GOOD FAITH CONFERENCE
                            PURSUANT TO LOCAL RULE 7.1(A)(3)

           Pursuant to Local Rule 7.1(a)(3), the State Farm Plaintiffs certify that on February 12, 2020,
   counsel for the State Farm Plaintiffs conferred in good faith with all counsel for Medical Wellness
   Services, Inc., Lazaro Muse, Beatriz Muse, and Noel Santos, i.e., the parties impacted by the relief
   sought herein, regarding the amended portion of this motion set forth in Section II(K) and those
   parties objected. On February 12, 2020, the State Farm Plaintiffs’ advised all other counsel of
   record of the intended filing in an email and counsel for Dr. Lorites also objected. No other defense
   counsel responded. On February 25, 2020, counsel for Medical Wellness Services, Inc. Lazaro
   Muse, Beatriz Muse and Noel Santos withdrew their objection to the filing of this motion resulting
   in the Court granting Plaintiff’s unopposed motion to file an amended motion in limine. (ECF No.
   323).



   DATED: March 6, 2020                                   By /s/ David Spector, Esq.
                                                            DAVID SPECTOR (FBN: 086540)
                                                            david.spector@hklaw.com
                                                            CAITLIN SALADRIGAS (FBN: 095728)
                                                            caitlin.saladrigas@hklaw.com
                                                            HOLLAND & KNIGHT LLP
                                                            222 Lakeview Avenue, Suite 1000
                                                            West Palm Beach, FL 33401
                                                            Telephone: (561) 833-2000
                                                            Facsimile: (561) 650-8399
                                                            Attorneys for the State Farm Plaintiffs




                                                     21
   #73002329_v4
Case 1:18-cv-23125-RNS Document 328 Entered on FLSD Docket 03/06/2020 Page 22 of 23



                                   CERTIFICATE OF SERVICE

           I hereby certify that on March 6, 2020, I electronically filed the foregoing document with
   the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served
   this day on all counsel of record identified in the list below via transmission of Notices of
   Electronic Filing generated by CM/ECF and served on all other parties via U.S. Mail.

                                                        /s/ David Spector, Esq.
                                                        David Spector, Esq. (FBN: 086540)




                                                   22
   #73002329_v4
Case 1:18-cv-23125-RNS Document 328 Entered on FLSD Docket 03/06/2020 Page 23 of 23



                                            SERVICE LIST

    Christian Carrazana, Esq.                       Louis V. Martinez, Esq.
    CHRISTIAN CARRAZANA, P.A.                       DIAZ, REUS & TARG LLP
    P.O. Box 900520                                 3400 Miami Tower
    Homestead, FL 33030                             100 SE 2nd Street
    Telephone: (786) 226-8205                       Miami, FL 33131
    Email: christian@carrazana-legal.com            Telephone: (305) 375-9220
    Attorney for Defendant Pain Relief Clinic of    Facsimile: (305) 375-8050
    Homestead, Corp.                                Email: lvmartinez@aol.com
    Served via email                                Attorneys for Defendant Health & Wellness
                                                    Services Inc.
                                                    Served via email
    Karen B. Parker, Esq.
    KAREN B. PARKER, P.A
    2550 S. Bayshore Drive, Suite 102               Jose Gomez-Cortes, MD
    Coconut Grove, FL 33133                         1840 West 49th Street, Suite 305
    Telephone: (305) 343-8339                       Hialeah, FL 33012
    Email: kparker@kbparkerlaw.com
           kbparkerlaw@gmail.com                        - AND -
           parkerlawasst@gmail.com                  3400 SW 130th Avenue
    Attorneys for Defendant Jesus Lorites           Miami, FL 33175
    Served via email                                In Pro Se
                                                    Served via U.S. Mail
    Richard J. Diaz, Esq.
    Attorney at Law                                 Hugo Goldstraj
    3127 Ponce De Leon Boulevard                    3029 NE 188th Street, Apt. 305
    Coral Gables, FL 33134                          Aventura, FL 33180
    Telephone: (305) 444-7181                       In Pro Se
    Facsimile: (305) 444-8178                       Served via U.S. Mail
    Email: rick@rjdpa.com
    Attorneys for Defendants Medical Wellness
    Services, Inc., Beatriz Muse, Lazaro Muse,
    and Noel Santos
    Served via email




                                                   23
   #73002329_v4
